 Case 7:19-cv-00090-O-BP Document 21 Filed 09/03/20                 Page 1 of 1 PageID 529



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                             WICHITA FALLS DIVISION

 STEVEN KEITH WILSON,                           §
                                                §
         Plaintiff,                             §
                                                §
 v.                                             §     Civil Action No. 7:19-cv-00090-O-BP
                                                §
 ANDREW M. SAUL, Commissioner of                §
 Social Security Administration,                §
                                                §
         Defendant.                             §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case (ECF No. 20), issued on August 19, 2020. No objections were filed, and the Magistrate

Judge’s Recommendation is ripe for review. The District Judge reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the undersigned District Judge

believes that the Findings and Conclusions of the Magistrate Judge are correct, and they are

accepted as the Findings and Conclusions of the Court.

        Accordingly, the Court GRANTS Plaintiff’s Unopposed Motion for Attorney Fees Under

the Equal Access to Justice Act. The Court ORDERS Defendant to pay Plaintiff Steven Keith

Wilson, in care of David F. Chermol, an attorney, Chermol & Fishman LLC, 11450 Bustleton

Ave., Philadelphia, PA 19116, attorney fees under the Equal Access to Justice Act for 33.40 hours

of service performed in 2019 and 2020 at a rate of $193.00 per hour for a total of $6,446.20.

        SO ORDERED on this 3rd day of September, 2020.

                                                    _____________________________________
                                                    Reed O’Connor
                                                    UNITED STATES DISTRICT JUDGE

                                                1
